Citation Nr: 1337197	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability in excess of 30 percent for service-connected bronchitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has claimed he is entitled to a disability rating in excess of 30 percent for his service connected bronchitis.  A review of the record shows that the Veteran receives regular private treatment for several lung disabilities, including his service-connected bronchitis, as well as non-service-connected chronic obstructive pulmonary disease (COPD), non-service-connected lung cancer, and various recurrences of pneumonia.  Most frequently, the Veteran is treated for symptoms which are attributed to his non-service-connected COPD, which is noted to have been caused by a long history of tobacco use.  Further, the treatment records, along with November 2008 and February 2010 VA examination reports, contain pulmonary function testing that indicates the Veteran's pulmonary function ability varies widely throughout the diagnostic criteria applicable to chronic bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  The Board notes, that neither the private treatment notes, nor the VA examination reports of record provide a sufficient indication as to what symptomatology, to include the Veteran's pulmonary function, documented in the claims files is attributable to his service-connected bronchitis.  

The Board finds that based on the evidence of record, a new VA examination is necessary in order to determine the current severity of the Veteran's service-connected chronic bronchitis.  In this regard, the Board notes that on examination, it should be determined the symptoms specifically attributable to the Veteran's service-connected bronchitis and those attributable to his various non-service-connected lung disabilities.  

Additionally, the Board notes that the most recent VA treatment records from the Saginaw, Michigan VA Medical Center are dated March 2011.  The Board finds that before a decision is rendered in this matter, current VAMC treatment records should be obtained and associated with the claims file.  Further, as the record indicates that the Veteran receives regular private treatment for his various lung disabilities, efforts should be made to obtain any outstanding private treatment records and associate them with the claims files.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain treatment records from the Saginaw, Michigan VA Medical Center, dated from March 2011 to the present.  

2. The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent private treatment records.  Any additional private treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records.

3. Then, the RO or AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected chronic bronchitis.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of the disability.  

The examiner should specifically opine as to what symptomatology or pulmonary function testing findings are specifically attributable to the Veteran's service-connected chronic bronchitis, as opposed to any non-service-connected lung disability.  

A complete rationale for each opinion offered must be included in the report.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


